Citation Nr: 1752725	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent from May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 24, 2016 for posttraumatic stress disorder (PTSD), excluding two periods of a temporary 100 percent ratings. 

2.  Entitlement to a rating higher than 40 percent for seizures associated with traumatic brain injury (TBI), from August 3, 2011.

3.  Entitlement to a rating higher than 30 percent for headaches associated with traumatic brain injury (TBI), from August 8, 2016.

4.  Entitlement to a rating higher than 10 percent from May 29, 2009, to August 8, 2016; and higher than 40 percent from August 8, 2016, for residuals of TBI.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and N.L.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2005 and is a recipient of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a June 2016 decision, a schedular 100 percent rating was granted for PTSD, effective April 25, 2016.  In a March 2017 decision, a higher rating of 40 percent was granted for residuals of a TBI, effective August 8, 2016.  However, inasmuch as a higher rating is available for residuals of a TBI, and for PTSD prior to April 25, 2016, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the appeal, service connection for headaches secondary to TBI was granted with a 30 percent rating, effective August 8, 2016, and service connection for tinnitus as secondary to TBI was granted with a 10 percent disability rating, effective July 29, 2006.  Implicit in that award is the finding that headaches and tinnitus are part of the service-connected TBI.  The underlying claim for a higher rating for TBI has been on appeal since May 29, 2009.  As a higher rating, and earlier effective date for the headache disability is available, the claim for a higher rating for a headache disability is before the Board as part of the underlying claim for a higher rating for a TBI.  AB v. Brown, 6 Vet. App. 35 (1993).  However, as a 10 percent rating was awarded for tinnitus effective July 29, 2006, no higher schedular rating for tinnitus is available at any point during the appeal period.  38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2017).  Therefore, the issue of entitlement to a higher schedular rating for tinnitus will not be discussed below.


FINDINGS OF FACT

1.  From May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 24, 2016, the evidence of record shows that the Veteran's psychiatric disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The rating for service-connected TBI has been on appeal since May 29, 2009, and the Veteran experienced his first seizure on June 18, 2011.

3.  Throughout the period of appeal, the Veteran's seizure disability was manifested by at least one major seizure in four months over the last year; or nine or 10 minor seizures weekly, but not averaging at least one major seizure in three months or more than 10 minor seizures weekly over the last year.

3.  The rating for service-connected TBI has been on appeal since May 29, 2009, and the Veteran has experienced headaches during the entirety of the appeal.

4.  Throughout the period of appeal, the Veteran has experienced characteristic prostrating attacks occurring on an average once a month over last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown.

5.  Prior to April 25, 2016, the Veteran's TBI symptoms warrant no higher than level "1" impairment on the table of facets; any headaches, seizures, and psychiatric disability have already been assigned a separate rating under the appropriate diagnostic code.

6.  From April 25, 2016, it is not possible to differentiate what portion of the Veteran's total social and occupational impairment is attributable to service-connected PTSD and TBI; as of April 25, 2016, a schedular 100 percent disability rating is in effect for PTSD.


CONCLUSIONS OF LAW

1.  From May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 25, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).

2.  As of June 11, 2011, the criteria for a rating of 60 percent, but not higher, for a seizure disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.121, 4.122, 4.124a Diagnostic Code 8910 (2017).

3.  Effective May 29, 2009, the criteria for a rating of 30 percent, but not higher, for a headache disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.121, 4.122, 4.124a Diagnostic Code 8100 (2017).

4.  Prior to April 25, 2016, the criteria for a rating in excess of 10 percent for TBI residuals have not been met; as of April 25, 2016, a schedular 100 percent disability rating is in effect for PTSD with TBI.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (West 2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2009, September 2009, and May 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in April 2016 and August 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board additionally notes that on remand, additional treatment records were obtained and associated with the record.  Additionally, new VA examinations were conducted, and the claims were readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

The Veteran is service-connected for PTSD and assigned a 50 percent rating from May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 25, 2016.  Temporary total disability ratings have been awarded for the intervening periods, and a schedular 100 percent disability rating has been awarded effective April 25, 2016.

On VA examination in November 2009, the examiner noted that the Veteran was treated with an anti-depressant.  The Veteran stated that he enjoyed going to the beach with his girlfriend.  There was no history of suicide attempts.  He had been in a couple of bar fights.  The Veteran was clean and casually dressed.  His speech was unremarkable, and his affect was appropriate.  His attention was intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable.  No hallucinations or delusions were present.  The Veteran reported that he got two to three hours of sleep a night.  The Veteran's behavior was appropriate.  No obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts were present.  His impulse control was good, although he had gotten in a couple of fights in bars.  He was able to maintain his minimum personal hygiene.  Remote, recent, and immediate memory were normal.  The Veteran was unemployed, but the examiner opined that the unemployment was not due to his mental disorder's effects.  A GAF score of 55 was given.

A VA treatment record from February 2011 shows that the Veteran had an appropriate appearance.  His posture was within normal limits, and his speech was of a normal rate and rhythm.  His attitude and behavior were cooperative.  His thought processes were logical, and thought content was appropriate.  The Veteran denied suicidal or homicidal ideation.  His perceptions were within normal limits.  His memory was intact, and concentration was intact to conversation.  A GAF score of 49 was assigned.

A February 2013 VA treatment record shows that the Veteran tried to commit suicide in September 2012.  He was assessed with PTSD and assigned a global assessment of functioning score of 50.  He was also noted to be going into an in-patient PTSD treatment program for three months.

At his July 2015 Board hearing, the Veteran stated that he had daily recollections of trauma.  He felt estranged from others.  He had difficulty sleeping and was easily irritated.  He had difficulty concentrating and couldn't sit still.  He was anxious, depressed, and easily startled.  He stated he experienced weekly panic attacks.  He stated that he could not remember his own name.  He stated that a few years previously he had attempted suicide.  He stated he pushed everybody away.  

For the periods from May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 25, 2016, the Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the psychiatric disability was productive of not more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds the Veteran's symptoms of a psychiatric disability warrant no more than a 50 percent rating for those periods.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2017).  

The Board finds that the preponderance of the evidence is against the assignment of a 70 or 100 percent rating at any time during those periods because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.  The evidence indicates that during those periods, the Veteran had a girlfriend.  Additionally, he has maintained contact with childhood friends.  While the Veteran did report a suicide attempt in September 2012, that attempt resulted in a hospitalization for which a temporary total disability rating has been awarded.  While the Veteran reported at the July 2015 Board hearing that he experienced memory difficulties so severe that he could not remember his own name, that degree of impairment has not been recorded objectively in the medical treatment records.  In contrast to the Veteran's assertions, the November 2009 VA examiner found that the Veteran's memory was normal, and other subsequent VA treatment records, to include one from February 2011, show that the Veteran's memory was intact.  Significantly, these findings do not show total occupation or social impairment or deficiencies in most areas.  

Additionally, throughout the time periods on appeal, the GAF scores assigned by the VA treatment providers have been more indicative of the narrative descriptions by examiners of the actual symptoms recorded.  These symptoms are representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, also supporting a 50 percent rating.  The GAF scores assigned by the VA treatment providers have ranged from 49 to 55, representing moderate symptoms.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating and the claim for increase must be denied.  In so finding, the Board emphasizes that this decision in no way affects the periods for which a temporary total disability has been assigned based on psychiatric hospitalization or the 100 percent disability rating assigned effective April 25, 2016.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).

Seizure Disorder

The Veteran's seizure disorder is currently rated 40 percent under Diagnostic Code 8910.  38 C.F.R. § 4.124a (2017).  Under Diagnostic Code 8910 (grand mal epilepsy), a 40 percent rating is warranted for at least one major seizure during the preceding six months or two major seizures in the last year, or five to eight minor seizures weekly; a 60 percent rating is warranted for averaging at least one major seizure in four months over the last year, or nine to 10 minor seizures weekly; an 80 percent rating is warranted for averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly; and a 100 percent rating for averaging at least one major seizure per month over the last year. 

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2017).

The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3) (2017).

A June 2011 private treatment record shows that the Veteran had a new-onset seizure.  The emergency room record contains the Veteran's report that he had never had a seizure before.  He was instructed not to drive for six months.  

On VA examination in February 2013, the examiner noted that the Veteran had a diagnosis of grand mal epilepsy.  The Veteran had been prescribed Dilantin, but he refused to take his medication.  The Veteran had occasional seizures in the prior few months that seemed to occur when he was watching television.  His first seizure activity occurred in June 2011, and his most recent seizure activity occurred within the last six months.  There had been no minor seizures.  The examiner noted that the Veteran had at least two major seizures in the past year, and the average frequency of major seizures was at least one in four months over the past year.  There had been no major or minor psychomotor seizures.  The examiner opined that the Veteran's seizure disorder did not impact his ability to work.  The examiner noted that the Veteran refused to recognize the significance of his seizure disorder, and he continued to drive.  The examiner stated that the Veteran's confirmed TBI with PTSD was consistent with the new onset seizure disorder.

A February 2013 seizure disorder disability benefits questionnaire shows that the Veteran was diagnosed with tonic-clonic seizures or grand mal seizures.  The examiner noted that the Veteran had occasional seizures during the last few months which seemed to occur when watching television.  Signs and symptoms were noted to be generalized tonic-clonic convulsions and episodes of unconsciousness that were witnessed by the Veteran's girlfriend.  The examiner reported that the Veteran's seizure disorder did not affect his ability to work, but the Veteran was advised not to drive.  The examiner reported that several minutes were spent trying to have the Veteran recognize the significance of his behavior and the danger he posed to himself and others if he drove.

A November 2014 treatment record contains the Veteran's report of having a seizure the prior Thursday.  It was witnessed by friends in that he fell and had whole body tremors.  He had not had an additional seizure episode since then.

In December 2014, the Veteran told a treatment provider that he had two seizures over the prior three to four weeks.  

A January 2015 VA treatment note shows that the Veteran's last seizure was a month previously.  He had not had a seizure since being prescribed Keppra to take at bedtime.

At his July 2015 Board hearing, the Veteran stated that he had at least one mild seizure a week.  He had been hospitalized for major seizures.  

On VA examination in December 2015, the examiner noted that the Veteran had a diagnosis of seizure disorder.  The Veteran stated that he had an unwitnessed seizure episode two weeks previously in his sleep, and another seizure a week before.  The Veteran indicated that those episodes were very brief in that they lasted a few seconds.  The Veteran had been prescribed Keppra.  The examiner indicated that the Veteran had an average frequency of zero to four minor seizures per week over the past six months.  No major seizures had occurred in the prior six months.  No major or minor psychomotor seizures had occurred.  The examiner indicated that the Veteran was not authorized to drive.

On VA examination in August 2016, the Veteran denied experiencing a significant change in his seizure condition from the previous VA examination.  He was not taking medications for the seizure activity.  The examiner indicated that the Veteran had not had any seizure activity.

Based on the evidence of record, for the entire period on appeal, the Board finds that the overall disability picture presented is most consistent with an 60 percent disability rating, averaging one major seizure in four months over a year.  While the treatment records document some respite in symptoms due to medication, the February 2013 examiner found the Veteran had larger generalized tonic- clonic seizures every four months.  Therefore, a rating of 60 percent disabling, and not higher, is granted throughout the appeal. 

The Veteran does not contend, and the evidence does not support a finding that, the Veteran averaged at least one major seizure in three months over a year, or more than 10 minor seizures weekly.  Therefore, an 80 or 100 percent rating is not warranted at any point during the appeal.

The Board further recognizes that service connection for the seizure disorder was granted secondary to service-connected TBI, effective August 3, 2011.  However, the appeal for an increased rating for the TBI has been ongoing since May 29, 2009.  The Board finds that the claim for a higher rating for a seizure disorder is part of the underlying claim for an increased rating for the TBI.  According to the evidence of record, the Veteran was first treated for his first seizure on June 18, 2011.  The Veteran denied experiencing any seizures prior to that date.  As that is the first date on which the evidence shows that the Veteran has experienced seizures secondary to TBI, and as the rating for his TBI was on appeal at the time, the Board finds that the proper effective date for service connection for the seizure disorder is June 18, 2011.  38 C.F.R. § 3.400 (2017).

TBI and Headaches

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive, which is common in varying degrees after a TBI; (2) emotional/behavioral; and (3) physical.  Each of those areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In an individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, or other reason, must be considered.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Cognitive impairment and subjective symptoms are evaluated using the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" which contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  That table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled total.  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, because any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, the overall percentage rating is based on the level of the highest facet.  If the highest is 0, then a 0 percent rating is assigned.  If the highest is 1, then a 10 percent rating is assigned.  If the highest is 2, then a 40 percent rating is assigned.  If the highest is 3, then a 70 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2017).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (20 (2017).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2017).  

The terms mild, moderate, and severe traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2017).  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations of 0 for no complaints of impairment of memory, attention, concentration, or executive functions; 1 for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; 2 for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; 3 for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and total for objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations of 0 for normal; 1 for mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; 2 for moderately impaired judgment, for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; 3 for moderately severely impaired judgment, for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and total for severely impaired judgment, for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations of 0 for social interaction is routinely appropriate; 1 for social interaction is occasionally inappropriate; 2 for social interaction is frequently inappropriate; and 3 for social interaction is inappropriate most or all of the time.

Impairment of orientation is assigned numerical designations of 0 for always oriented to person, time, place, and situation; 1 for occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; 2 for occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; 3 for often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and total for consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations of 0 for motor activity normal; 1 for motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); 2 for motor activity mildly decreased or with moderate slowing due to apraxia; 3 for motor activity moderately decreased due to apraxia; and total for motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations of 1 for mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system). 2 for moderately impaired, usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, has difficulty using assistive devices such as GPS; 3 for moderately severely impaired, gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and total for severely impaired, may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations 0 for subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships, examples are mild or occasional headaches, mild anxiety; 1 for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and 2 for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects are assigned numerical designations of 0 for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability, any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; 1 for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; 2 for one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and 3 for one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations of 0 for able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; 1 for comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, can communicate complex ideas; 2 for inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time, can generally communicate complex ideas; 3 for inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time, may rely on gestures or other alternative modes of communication, able to communicate basic needs; and total for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both, unable to communicate basic needs. 

Impairment of consciousness is assigned a designation of total for persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

On VA examination in November 2009, the Veteran complained of constant low grade headaches.  He stated that about once every two to three months, the headache would flare into a migraine with nausea, and he would have to lie down in a quiet, darkened room.  There was no history of seizures, balance and coordination problems, autonomic dysfunction, weakness or paralysis, mobility problems, ambulatory problems, bowel problems, bladder problems, erectile dysfunction, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  He experienced vertigo or dizziness several times per day with no falls.  He only got three to four hours of sleep per night.  A mild memory impairment with decreased attention and concentration was noted to be related to PTSD.  The Veteran's outbursts and difficulty in work situations were attributed to PTSD.  The Veteran reported hypersensitivity to light and sound.

On objective examination, there were no complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was normal, and social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity and visual/spatial orientation were normal.  The examiner said that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or other close relationships.  There was one or more neurobehavioral effect that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  The Veteran was able to communicate by spoken and written language, and he was able to comprehend spoken and written language.  Consciousness was normal.  

A VA speech pathology note from August 2011 shows that the Veteran had mild to moderate deficits in executive functions, higher reasoning skills, and attention.

On VA psychiatric examination in April 2016, the examiner noted that the Veteran had diagnoses of PTSD, depression, and TBI.  The examiner opined that there would be some overlap between the PTSD consisting of concentration difficulties.  The examiner opined that the Veteran's symptoms were best summarized as total occupational and social impairment, and due to the overlap in symptoms between the PTSD, depression, and TBI, it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis.  The Veteran had never been married and had one sone.  He had no contact with his son.  He had a few childhood friends.  The Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  A GAF score of 40 was assigned.  

On VA TBI examination in August 2016, the Veteran reported daily headaches that got worse with mental or physical activity.  He experienced blurred vision and short-term memory loss.  He experienced bilateral intermittent ear-ringing.  Daily vertigo was present.  He had difficulty concentrating and had insomnia.  He reported increased irritability and daily episodes of anxiety and depression.  He denied experiencing suicidal or homicidal ideation.  He could not tolerate crowded or noisy places.  

The examiner recorded a complaint of mild memory loss.  Judgment was deemed normal.  Social interaction was routinely appropriate.  The examiner found the Veteran to be always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were both normal.  There were three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living.  There was one or more neurobehavioral effect that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was able to communicate by spoken and written language.  Consciousness was normal.  

As an initial matter, during the course of the appeal, service connection for headaches as secondary to TBI was granted with a 30 percent disability rating, effective August 8, 2016.  However, the appeal for an increased rating for the TBI has been ongoing since May 29, 2009.  The Board finds that the claim for a higher rating for the headache disorder is part of the underlying claim for an increased rating for TBI.  As reviewed above, the Veteran has experienced headaches throughout the period of appeal for a higher rating for a TBI.  Therefore, the proper effective date for service connection for the Veteran's headache disorder is May 29, 2009.  38 C.F.R. § 3.400 (2017).

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The Board finds that the Veteran's headaches do not warrant rating in excess of 30 percent.  The symptoms he experiences do not more nearly approximate those described under the criteria for a 50 percent rating.  Namely, while the evidence shows that the Veteran has frequent headaches, the weight of the evidence does not show that the frequent headaches are characteristically prostrating and productive of severe economic inadaptability.  Notably, the treatment records do not show, and the Veteran has not asserted, that his frequent headaches are completely prostrating in nature and productive of severe economic inadaptability.  Therefore, a rating in excess of 30 percent is not warranted for headaches.

The present claim for an increased initial rating for the service-connected TBI stems from the initial grant of service connection, effective May 29, 2009.

In this decision, effective May 29, 2009, the Veteran has been assigned a separate rating for migraine headaches, rated 30 percent.  From May 29, 2009, to April 25, 2016, the Veteran has also been assigned a separate rating for PTSD, rated 50 percent.  The Veteran has received a separate rating for seizures.  As reviewed above, for the period prior to April 25, 2016, medical treatment providers have been able to separate the symptoms attributable to the Veteran's PTSD from the TBI prior to April 25, 2016.  Therefore, the Board will not specifically consider those disabilities in rating the TBI as they have been separately rated.  38 C.F.R. § 4.14 (2017).  As the Veteran has been separately rated for headaches, seizures, and PTSD, those symptoms will not be rated under the criteria of 8045.  That is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045, not to assign multiple ratings for the same symptoms. 

For the period prior to April 25, 2016, the Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For memory impairment, the Board finds that the evidence shows no higher than a "1" is assignable.  Although the Veteran consistently provided subjective reports of memory loss, the VA examiner in November 2009 attributed the Veteran's mild memory loss to PTSD.  Further, objective testing by the examiner found no impairment of memory.  Further, an August 2011 VA treatment record shows that the Veteran had mild to moderate deficits in executive functions, higher reasoning skills, and attention.  A holistic view of the evidence shows that the Veteran's concentration or executive functioning has not resulted in more than mild functional impairment.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.

Next, the Veteran's judgment was found to be normal, as shown in the November 2009 VA examination report, thus warranting the assignment of "0."  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be routinely appropriate, as shown in the November 2009 VA examination, thus warranting the assignment of "0" for this facet.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate.  VA treatment records for the period prior to April 25, 2016 are silent for mention of frequent inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  The VA examiner did not find any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Motor activity was consistently normal, with no evidence of apraxia, the inability to perform previously learned motor activities, despite normal motor function, that would warrant a rating of "1."  

Concerning visual spatial orientation, the Board finds that the evidence shows no higher than a "0" is assignable for the period of the appeal.  The November 2009 VA examination report indicated that the Veteran's visual spatial orientation was normal.  Therefore, the Board finds that the preponderance of the evidence of record supports a finding of normal prior to April 25, 2016.

Regarding subjective symptoms, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal, as the Veteran had three or more subjective symptoms that mildly interfered with work and instrumental activities of daily living, as stated by the November 2009 VA examiner.  Taken as a whole, and excluding those symptoms for which a separate rating has already been assigned as required by the rating criteria, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Concerning neurobehavioral effects, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal, as the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them, as recorded by the November 2009 VA examiner.  Taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Finally, the Veteran's communication and consciousness were consistently found to be normal prior to April 25, 2016. 

The rating assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  The Board finds that the currently assigned 10 percent rating is warranted based upon the highest severity level of "1."  The Board finds that a rating in excess of 10 percent is not warranted at any point prior to April 25, 2016, as the Veteran was never assessed as having a facet evaluated as level "2."  The Board finds that the preponderance of the evidence is against a finding that any of the facets warranted the assignment of a level "2" or higher.  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned prior to April 25, 2016.

As of April 25, 2016, the Veteran is in receipt of a 100 percent disability rating for PTSD.  That rating was established on the basis of the April 2016 VA psychiatric examination.  Significantly, the April 2016 examiner opined that the Veteran's symptoms were best summarized as total occupational and social impairment, and due to the overlap in symptoms between PTSD, depression, and TBI.  The examiner found that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis.  

The diagnostic criteria pertinent to rating residuals of a TBI state that if the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2017).  That is the case here, as the April 2016 VA examiner specified that the symptoms of TBI overlap with PTSD and depression, and it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  Therefore, as of April 25, 2016, the rating for TBI should be combined with the rating for PTSD, in accordance with regulation.  As a schedular 100 percent rating is in effect for PTSD from April 25, 2016, no higher schedular assessment is available as of that date.

In so doing, the Board has considered whether the inclusion of the TBI with the rating assigned for PTSD as of April 25, 2016, constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e).  It does not, as the shift does not reduce the combined disability rating or reduce the level of compensation paid to the Veteran.  38 C.F.R. § 3.105(e) (2017); VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  In this case, the shift is being made to more accurately determine the Veteran's entitled benefits.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Significantly, the rating had not been in effect for 20 years, pursuant to 38 C.F.R. § 3.951, so the shifting does not constitute a reduction.  Murray v. Shinseki, 24 Vet. App. 420 (2007).

Finally, the Board has also considered the instruction of Diagnostic Code 8045 to consider the need for special monthly compensation.  In this case, special monthly compensation has already been granted by the RO.  After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes that would be appropriate to rate the residuals of TBI with PTSD with depression.


Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected PTSD, seizures, headaches, and TBI disabilities at issue are adequate.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disabilities based on frequency and severity of headaches, number and severity of seizures, appropriate facets, and psychiatric symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

Entitlement to a rating higher than 50 percent from May 29, 2009, to April 18, 2010; from July 1, 2010, to February 26, 2013; and from June 1, 2013, to April 24, 2016, for PTSD is denied.

Entitlement to a 60 percent rating for a seizure disorder, but not higher, effective June 18, 2011, is granted.

Entitlement to a rating higher than 30 percent for headaches associated with TBI is denied, entitlement to an effective date of May 29, 2009, for the establishment of the 30 percent rating for headaches is granted.

Entitlement to a rating higher than 10 percent from May 29, 2009, to April 24, 2016, for TBI is denied; as of April 25, 2016, the rating for TBI is combined with the schedular 100 percent established for PTSD.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


